DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/13/2017 and the Remarks and Amendments filed on 5/4/2022.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-18, and 20-22 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
determine first parameter values that define the first subnetworks: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining parameter values that define subnetworks, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating error values by comparing output values produced by the artificial neural network to labeled output values of the network training data set: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating error vales by comparing output values to labeled output values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
using the error values to modify second parameter values that define the second subnetworks without modifying the first parameter values: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of using error values to modify second parameter values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  The claim does not recite any additional elements which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “training the first subnetworks separately and in parallel on corresponding known training datasets”, “providing input values from a network training data set to the artificial neural network including the trained first subnetworks”, and “storing the first and second parameter values”.  The additional elements of “training the first subnetworks separately and in parallel on corresponding known training datasets”, “providing input values from a network training data set to the artificial neural network including the trained first subnetworks”, and “storing the first and second parameter values” are insignificant extra-solution activities required for any uses of the mental processes (see MPEP § 2106.05(g)). Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, the claim taken as a whole does not contain any additional elements which provide significantly more than the abstract ideas.  The additional elements of “training the first subnetworks separately and in parallel on corresponding known training datasets”, “providing input values from a network training data set to the artificial neural network including the trained first subnetworks”, and “storing the first and second parameter values” are insignificant extra-solution activities required for any uses of the mental processes (see MPEP § 2106.05(g)), and are well-understood, routine, conventional activities (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”; see also Rybakov et al, US 10824940 B1, Column 5, Lines 5-12; “The neural network would then typically be split up and distributed among multiple processors. Generating a conventional ensemble of such distributed neural networks, for example by training a number of neural networks in parallel using randomized initialization parameters, introduces additional complexities in terms of the hardware and software required to train and use the neural networks”, which suggests that training subnetworks separately and in parallel on training datasets is well-understood and conventional in the realm of neural network computing). Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitations “concurrently generating error values for the first subnetworks, and concurrently modifying the first parameter values”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of generating error values and modifying parameter values, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “concurrently providing input values of the corresponding known training data sets to the first subnetworks” which is an insignificant extra-solution activity required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”.  Thus, the claim is ineligible. 

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitations “wherein . . .  concurrently generating the error values for the first subnetworks, and concurrently modifying the first parameter values that define the first subnetworks are performed iteratively until convergence criteria for the first parameter values are satisfied”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of generating error values and modifying parameter values iteratively until convergence, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “concurrently providing input values of the corresponding known training data sets to the first subnetworks . . . iteratively until convergence criteria for the first parameter values are satisfied” which is an insignificant extra-solution activity required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”.  Thus, the claim is ineligible. 

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the mental processes of the preceding claims from which it depends.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “training a second subnetwork based on a cutout training set formed of a subset of known training datasets corresponding to a first subset of the first subnetworks, wherein the first subset encompasses the second subnetwork”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)). Thus, the claim is ineligible. 


Claim 5
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitations “generating error values by comparing output values from the artificial neural network to labeled values in the network training data set; using error values to modify the first and second parameter values that define the first and second subnetworks”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of generating error values and modifying parameter values, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional elements of “comprising: providing the input values of the network training data set to an instance of the artificial neural network that is defined by the modified parameter values of the first and second subnetworks” and “storing the modified parameter values that define the first and second subnetworks” which are insignificant extra-solution activities required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and are well-understood, routine, conventional activities (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”.  Thus, the claim is ineligible. 

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitations “reading stored parameter values for a subset of the first subnetworks of the artificial neural network; and defining parameter values of a different artificial neural network using the stored parameter values for the subset of the first subnetworks of the artificial neural network”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of reading and defining parameter values, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim does not recite any additional elements that integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas, and thus the claim is ineligible.

Claim 8
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a machine.
Step 2A Prong 1:  The claim recites, inter alia:
determine first parameter values that define the first subnetworks: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining parameter values that define subnetworks, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating error values by comparing output values produced by the artificial neural network to labeled output values of the network training data set: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating error vales by comparing output values to labeled output values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
using the error values to modify second parameter values that define the second subnetworks without modifying the first parameter values: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of using error values to modify second parameter values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  The claim does not recite any additional elements which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “a plurality of processing circuits configured to train an artificial neural network that comprises first subnetworks to implement known functions and second subnetworks to implement unknown functions by”, “training the first subnetworks separately and in parallel on corresponding known training datasets”, “providing input values from a network training data set to the artificial neural network including the trained first subnetworks”, and “storing the first and second parameter values”.  The additional elements of “a plurality of processing circuits configured to train an artificial neural network that comprises first subnetworks to implement known functions and second subnetworks to implement unknown functions by” are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “training the first subnetworks separately and in parallel on corresponding known training datasets”, “providing input values from a network training data set to the artificial neural network including the trained first subnetworks”, and “storing the first and second parameter values” are insignificant extra-solution activities required for any uses of the mental processes (see MPEP § 2106.05(g)). Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, the claim taken as a whole does not contain any additional elements which provide significantly more than the abstract ideas.  The additional elements of “a plurality of processing circuits configured to train an artificial neural network that comprises first subnetworks to implement known functions and second subnetworks to implement unknown functions by” and “an input/output circuit” are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “training the first subnetworks separately and in parallel on corresponding known training datasets”, “providing input values from a network training data set to the artificial neural network including the trained first subnetworks”, and “storing the first and second parameter values” are insignificant extra-solution activities required for any uses of the mental processes (see MPEP § 2106.05(g)), and are well-understood, routine, conventional activities (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”; see also Rybakov et al, US 10824940 B1, Column 5, Lines 5-12; “The neural network would then typically be split up and distributed among multiple processors. Generating a conventional ensemble of such distributed neural networks, for example by training a number of neural networks in parallel using randomized initialization parameters, introduces additional complexities in terms of the hardware and software required to train and use the neural networks”, which suggests that training subnetworks separately and in parallel on training datasets is well-understood and conventional in the realm of neural network computing). Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the limitations “concurrently generating error values for the first subnetworks, and concurrently modifying the first parameter values”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of generating error values and modifying parameter values, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “concurrently providing input values of the corresponding known training data sets to the first subnetworks” which is an insignificant extra-solution activity required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”. The additional elements of “the plurality of processing circuits” are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).   Thus, the claim is ineligible. 

Claim 10
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the limitations “wherein . . .  concurrently generating the error values for the first subnetworks, and concurrently modifying the first parameter values that define the first subnetworks are performed iteratively until convergence criteria for the first parameter values are satisfied”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of generating error values and modifying parameter values iteratively until convergence, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “concurrently providing input values of the corresponding known training data sets to the first subnetworks . . . iteratively until convergence criteria for the first parameter values are satisfied” which is an insignificant extra-solution activity required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”. The additional elements of “the plurality of processing circuits” are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).   Thus, the claim is ineligible. 

Claim 11
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the mental processes of the preceding claims from which it depends.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “training a second subnetwork based on a cutout training set formed of a subset of known training datasets corresponding to a first subset of the first subnetworks, wherein the first subset encompasses the second subnetwork”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)). The additional elements of “the plurality of processing circuits” are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).   Thus, the claim is ineligible. 

Claim 12
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the limitations “generate error values by comparing output values from the artificial neural network to labeled values in the network training data set; using error values to modify the first and second parameter values that define the first and second subnetworks”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of generating error values and modifying parameter values, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional elements of “comprising: provide the input values of the network training data set to an instance of the artificial neural network that is defined by the modified parameter values of the first and second subnetworks” and “store the modified parameter values that define the first and second subnetworks” which are insignificant extra-solution activities required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and are well-understood, routine, conventional activities (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”). The additional elements of “the plurality of processing circuits” and “the input/output circuit” are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Thus, the claim is ineligible. 

Claim 14
Step 1:  A machine, as above.
Step 2A Prong 1: The claim recites the limitations “read parameter values for a subset of the first subnetworks of the artificial neural network from the storage component” and “define parameter values of a different artificial neural network using the parameter values for the subset of the first subnetworks of the artificial neural network”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of reading and defining parameter values, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The additional elements of “the plurality of processing circuits” and “the input/output circuit” are merely generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Thus, the claim is ineligible.

Claim 15
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
generating, at the processing system, an artificial neural network by combining the first and second subnetworks: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an ANN by combining two subnetworks, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating, at the processing system, error values for the artificial neural network by comparing output values from the artificial neural network to labeled output values in the network training data set: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating error values by comparing output values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
modifying, at the processing system, the second parameter values that define the second subnetworks based on the error values: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of modifying parameter values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  The claim does not recite any additional elements which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “reading, using an input/output engine of a processing system, first parameter values that define first subnetworks to implement known functions and second parameter values that define second subnetworks to implement unknown functions, wherein the first subnetworks have been trained on corresponding known training datasets” and “providing input values of a network training data set to the artificial neural network”.  The additional elements of “reading … first parameter values that define first subnetworks to implement known functions and second parameter values that define second subnetworks to implement unknown functions, wherein the first subnetworks have been trained on corresponding known training datasets” and “providing input values of a network training data set to the artificial neural network” are insignificant extra-solution activities required for any uses of the mental processes (see MPEP § 2106.05(g)). The additional element of “using an input/output engine of a processing system” is merely a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, the claim taken as a whole does not contain any additional elements which provide significantly more than the abstract ideas.  The additional elements of  “reading … first parameter values that define first subnetworks to implement known functions and second parameter values that define second subnetworks to implement unknown functions, wherein the first subnetworks have been trained on corresponding known training datasets” and “providing input values of a network training data set to the artificial neural network” are insignificant extra-solution activities required for any uses of the mental processes (see MPEP § 2106.05(g)), and are well-understood, routine, conventional activities (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”). The additional element of “using an input/output engine of a processing system” is merely a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitations “wherein . . .  generating the error values for the artificial neural network, and modifying the second parameter values that define the second subnetworks are performed iteratively until a convergence criterion for the second parameter values that define the second subnetworks is satisfied”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of generating error values and modifying parameter values iteratively until convergence, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “providing input values of the corresponding known training data sets to the first subnetworks . . . iteratively until convergence criteria for the first parameter values are satisfied” which is an insignificant extra-solution activity required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”.  Thus, the claim is ineligible.

Claim 17
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the mental processes of the preceding claims from which it depends.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “storing the first and second parameter values in a storage component” which is an insignificant extra-solution activity required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activity (see MPEP § 2106.05(d)(II)(i); “Storing and retrieving information in memory”. The additional element of “a storage component” is merely a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus, the claim is ineligible.

Claim 18
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitations “generating error values by comparing output values from the artificial neural network to labeled values in the network training data set; and using the error values to modify the first and second parameter values that define the first and second subnetworks”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of generating error values and modifying parameter values, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “providing the input values of the network training data set to an instance of the artificial neural network that is defined by the modified parameter values of the second subnetwork” which is an insignificant extra-solution activity required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and are well-understood, routine, conventional activities (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”.  Thus, the claim is ineligible. 

Claim 20
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the limitation “defining parameter values of a different artificial neural network using a subset of the stored parameter values”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of defining parameter values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “storing the modified parameter values that define the first and second subnetworks in the storage component” which is an insignificant extra-solution activity required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and are well-understood, routine, conventional activities (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”. The additional element of “the storage component” is merely a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Thus, the claim is ineligible. 

Claim 21
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the mental processes of the preceding claims from which it depends.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “wherein the second subnetwork is substantially encompassed by the first subnetwork”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)). Thus, the claim is ineligible. 

Claim 22
Step 1:  A method, as above.
Step 2A Prong 1: The claim recites the mental processes of the preceding claims from which it depends.
Step 2A Prong 2, Step 2B: The claim recites the additional element of “wherein at least one output from the second subnetwork is provided to the first subnetwork”, which is an insignificant extra-solution activity required for any use of the mental processes (see MPEP § 2106.05(g); “mere data gathering”), and is a well-understood, routine, conventional activitiy (see MPEP § 2106.05(d)(II)(i); “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”. Thus, the claim is ineligible.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-5, 7-12, 14-18, and 20-23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pankanti et al (US 20170286809 A1, hereinafter “Pankanti”).

	Regarding claim 1, Pankanti discloses [a] method of training an artificial neural network that comprises first subnetworks to implement known functions and second subnetworks to implement unknown functions, the method comprising: (Abstract; “Technical solutions are described for training an object-recognition neural network that identifies an object in a computer-readable image. An example method includes assigning a first neural network for determining a visual alignment model of the images for determining a normalized alignment of the object. The method further includes assigning a second neural network for determining a visual representation model of the images for recognizing the object”; and [0003]; and [0017]; and [0034); and [0035]; and [0037])
training the first subnetworks separately and in parallel on corresponding known training datasets to determine first parameter values that define the first subnetworks; ([0017]; “The component neural networks are trained separately. In an example, an output from a first neural network is used for training a second neural network. Alternatively, the first neural network and the second neural network may be trained independent of each other, followed by a combined training for the neural network using a common dataset and the trained parameters of each separate component neural network. The disclosed technical solutions, by training each component neural network separately, facilitate using fewer resources than those for training the overarching neural network”, which discloses, under a broadest reasonable interpretation of the claim language, training the first subnetworks (component neural networks) separately and in parallel on known training datasets to determine first parameter values; and [0039]; “a first training system 150 that trains the spatial transformer network 410 separately from a second training system 150 that trains the recognition network 420. The two trainings may use different, distinct training datasets”; and [0043]; “Alternatively or in addition, the second training system 150 uses a separate training dataset (independent of the spatial transformer network 410) for training the recognition network 420”; and [0048]; “For example, the training splitter 200 may assign a separate training dataset to each component neural network. Accordingly, the component neural networks may be trained in parallel . . . In another example, the first output of the training of the first component neural network may be used as an input for training the second component neural network. In such a case, the two component neural networks may be trained sequentially.”, the output being the first parameter value that defines the first subnetwork)
providing input values from a network training data set to the artificial neural network including the trained first subnetworks; ([0017]; “training dataset”; and [0048]; “In another example, the first output of the training of the first component neural network may be used as an input for training the second component neural network. In such a case, the two component neural networks may be trained sequentially”)
generating error values by comparing output values produced by the artificial neural network to labeled output values of the network training data set; ([0034]; “training data, such as labeled images”; and [0044]; “FIG. 6 illustrates an example training of the recognition framework 420 using backpropagation of multiple losses, such as a softmax loss and a contrastive loss . . . Of course, although computing a softmax loss and a contrastive loss are illustrated, other backpropagation errors may be computed in addition for determining the identity 430 of a face in the images input to the recognition framework 420”, which discloses, under a broadest reasonable interpretation of the claim language, generating or computing errors/backpropagation errors by comparing outputs to labeled outputs or training data; and Figure 6; [0034]; “limited training data, such as labeled images”)
using the error values to modify second parameter values that define the second subnetworks without modifying the first parameter values; ([0044]; “FIG. 6 illustrates an example training of the recognition framework 420 using backpropagation of multiple losses, such as a softmax loss and a contrastive loss . . . Of course, although computing a softmax loss and a contrastive loss are illustrated, other backpropagation errors may be computed in addition for determining the identity 430 of a face in the images input to the recognition framework 420”, which discloses, under a broadest reasonable interpretation of the claim language, using errors computed through backpropagation algorithms to modify second parameter values/weights; and [0017]; “The component neural networks are trained separately. In an example, an output from a first neural network is used for training a second neural network”, which implies that the weights of the previous net are not updated when the current net is updated because of the separate and sequential NN training scheme; and [0048]; “trained sequentially”; and [0036]; “individual training”; and [0020]; discloses the second parameter values/weights; and [0042]; “Training the recognition framework 420 is trained to identify a face without knowledge of the alignment transformation 405, rather directly using the aligned image 418”)
and storing the first and second parameter values ([0019]; “Further, a storage 106 may be provided for storing activations and learned weights for each feature detector 104.”; and [0032]).

Regarding claim 8, it is a system claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1. Note that paragraph [0059] of Pankanti discloses the circuitry and paragraph [0060] discloses the system.

Regarding claim 15, Pankanti discloses [a] method comprising: (Abstract; “Technical solutions are described for training an object-recognition neural network that identifies an object in a computer-readable image. An example method includes assigning a first neural network for determining a visual alignment model of the images for determining a normalized alignment of the object. The method further includes assigning a second neural network for determining a visual representation model of the images for recognizing the object”; and 
reading, using an input/output engine of a processing system, first parameter values that define first subnetworks to implement known functions and second parameter values that define second subnetworks to implement unknown functions, wherein the first subnetworks have been trained on corresponding known training datasets ([0003]; and [0017]; “training dataset”; and [0034]; and [0035]; and [0037]; and [0048]; “For example, the training splitter 200 may assign a separate training dataset to each component neural network. Accordingly, the component neural networks may be trained in parallel . . . In another example, the first output of the training of the first component neural network may be used as an input for training the second component neural network. In such a case, the two component neural networks may be trained sequentially.”, the output being the first parameter value that defines the first subnetwork; and [0028]; “The I/O devices 340, 345 may further include devices that communicate both inputs and outputs”)
generating, at the processing system, an artificial neural network by combining the first and second subnetworks ([0017]; “The component neural networks are trained separately. In an example, an output from a first neural network is used for training a second neural network. Alternatively, the first neural network and the second neural network may be trained independent of each other, followed by a combined training for the neural network using a common dataset and the trained parameters of each separate component neural network”; and [0049]; “Further, once all the component networks are trained, the system validates the combination of the component neural networks, as shown at block 730”; and [0050]; and [0053]; “The technical solutions may further include a combined training of the two component networks using the training data to learn a joint alignment and representation model, where the combined network is used for recognizing the object in an unknown image”)
providing input values of a network training data set to the artificial neural network ([0017]; “training dataset”; and [0053]; “The technical solutions may further include a combined training of the two component networks using the training data to learn a joint alignment and representation model, where the combined network is used for recognizing the object in an unknown image”)
generating, at the processing system, error values for the artificial neural network by comparing output values from the artificial neural network to labeled output values in the network training data set ([0034]; “training data, such as labeled images”; and [0044]; “FIG. 6 illustrates an example training of the recognition framework 420 using backpropagation of multiple losses, such as a softmax loss and a contrastive loss . . . Of course, although computing a softmax loss and a contrastive loss are illustrated, other backpropagation errors may be computed in addition for determining the identity 430 of a face in the images input to the recognition framework 420”, which discloses, under a broadest reasonable interpretation of the claim language, generating or computing errors/backpropagation errors by comparing outputs to labeled outputs or training data; and Figure 6)
and modifying, at the processing system, the second parameter values that define the second subnetworks based on the error values ([0044]; “FIG. 6 illustrates an example training of the recognition framework 420 using backpropagation of multiple losses, such as a softmax loss and a contrastive loss . . . Of course, although computing a softmax loss and a contrastive loss are illustrated, other backpropagation errors may be computed in addition for determining the identity 430 of a face in the images input to the recognition framework 420”, which discloses, under a broadest reasonable interpretation of the claim language, using errors computed through backpropagation algorithms to modify second parameter values/weights; and [0017]; “The component neural networks are trained separately. In an example, an output from a first neural network is used for training a second neural network”, which implies that the weights of the previous net are not updated when the current net is updated because of the separate sequential NN training scheme; and [0048]; “trained sequentially”; and [0036]; “individual training”; and [0020]; discloses the second parameter values/weights).

Regarding claims 2 and 9, the rejection of claims 1 and 8 are incorporated and Pankanti further discloses wherein training the first subnetworks comprises concurrently providing input values of the corresponding known training data sets to the first subnetworks, concurrently generating error values for the first subnetworks, and concurrently modifying the first parameter values ([0048]; “For example, the first training system 150 trains the first component neural network using a first training dataset substantially simultaneously while the second training system 150 trains the second component neural network using a second training dataset”. “Concurrently” is interpreted as substantially simultaneously; and [0055]; and [0017]; and [0034]; and [0044]).

Regarding claims 3, 10, and 16, the rejection of claims 1, 2, 8, 9, and 15 are incorporated and Pankanti further discloses wherein concurrently providing the input values of the corresponding known training data sets to first subnetworks, concurrently generating the error values for the first subnetworks, and concurrently modifying the first parameter values that define the first subnetworks are performed iteratively until convergence criteria for the first parameter values are satisfied ([0055]; “For example, the component neural networks may be trained independently using aligned faces to guarantee fast convergence in both face recognition and verification tasks”, the fast convergence implies that convergence criteria is satisfied after a number of training iterations; [0048]; “For example, the first training system 150 trains the first component neural network using a first training dataset substantially simultaneously while the second training system 150 trains the second component neural network using a second training dataset”. “Concurrently” is interpreted as substantially simultaneously; and [0055]; and [0017]; and [0034]; and [0044]; and [0050]; “Based on the result of the content-based neural network(s), the system may determine whether the training is acceptable; for example, whether accuracy of the combined neural network is above a predetermined acceptable value. In case the training is not successfully validated, that is the result is below the acceptable value”).

Regarding claims 4 and 11, the rejection of claims 1, 2, 3, 8, 9, and 10 are incorporated and Pankanti further discloses training a second subnetwork based on a cutout training set formed of a subset of known training datasets corresponding to a first subset of the first subnetworks, wherein the first subset encompasses the second subnetwork ([0049]; “Additionally, during the validation, the sequence of the component neural networks may use a common dataset. For example, a sequentially first component neural network operates on an input dataset. The input data in the input dataset is transformed using the output of the sequentially first component neural network to obtain a transformed input data. In another example, the system may transform the input data using the output of more than one component neural networks. For example, the system may transform the input data using the output of each of the content-independent component neural networks. The content dependent neural networks may then operate on the transformed input data”, which discloses training a second subnetwork/different component network based on a cutout or common training data set that corresponds to or is used by the first subnetwork/ first component NN, wherein the first subset/common training dataset encompasses or is used by the subsequent subnetwork/component NN).

Regarding claims 5 and 12, the rejection of claims 1 and 8 are incorporated and Pankanti further discloses providing the input values of the network training data set to an instance of the artificial neural network that is defined by the modified parameter values of the first and second subnetworks; ([0017]; “training dataset”; and [0053]; “The technical solutions may further include a combined training of the two component networks using the training data to learn a joint alignment and representation model, where the combined network is used for recognizing the object in an unknown image”)
generating error values by comparing output values from the artificial neural network to labeled values in the network training data set; ([0034]; “training data, such as labeled images”; and [0044]; “FIG. 6 illustrates an example training of the recognition framework 420 using backpropagation of multiple losses, such as a softmax loss and a contrastive loss . . . Of course, although computing a softmax loss and a contrastive loss are illustrated, other backpropagation errors may be computed in addition for determining the identity 430 of a face in the images input to the recognition framework 420”, which discloses, under a broadest reasonable interpretation of the claim language, generating or computing errors/backpropagation errors by comparing outputs to labeled outputs or training data; and Figure 6)
using error values to modify the first and second parameter values that define the first and second subnetworks; and ([0044]; “FIG. 6 illustrates an example training of the recognition framework 420 using backpropagation of multiple losses, such as a softmax loss and a contrastive loss . . . Of course, although computing a softmax loss and a contrastive loss are illustrated, other backpropagation errors may be computed in addition for determining the identity 430 of a face in the images input to the recognition framework 420”, which discloses, under a broadest reasonable interpretation of the claim language, using errors computed through backpropagation algorithms to modify second parameter values/weights; and [0017]; “The component neural networks are trained separately. In an example, an output from a first neural network is used for training a second neural network”, which implies that the weights of the previous net are not updated when the current net is updated because of the separate sequential NN training scheme; and [0048]; “trained sequentially”; and [0036]; “individual training”; and [0020]; discloses the second parameter values/weights).
storing the modified parameter values that define the first and second subnetworks ([0019]; “Further, a storage 106 may be provided for storing activations and learned weights for each feature detector 104.”; and [0032]).

Regarding claims 7 and 14, the rejection of claims 1 and 8 are incorporated and Pankanti further discloses reading stored parameter values for a subset of the first subnetworks of the artificial neural network; and defining parameter values of a different artificial neural network using the stored parameter values for the subset of the first subnetworks of the artificial neural network ([0019]; “Further, a storage 106 may be provided for storing activations and learned weights for each feature detector 104.”; and [0048]; “For example, the training splitter 200 may assign a separate training dataset to each component neural network. Accordingly, the component neural networks may be trained in parallel . . . In another example, the first output of the training of the first component neural network may be used as an input for training the second component neural network. In such a case, the two component neural networks may be trained sequentially.”, the output being the first parameter value that defines the first subnetwork; and [0049]; “Further, once all the component networks are trained, the system validates the combination of the component neural networks, as shown at block 730. For example, the validation includes operating the component neural networks sequentially using outputs from one component neural network as an input to a sequentially next component neural network. Additionally, during the validation, the sequence of the component neural networks may use a common dataset”, the different ANN is the combined NN of the component NNs; and [0028]; “The I/O devices 340, 345 may further include devices that communicate both inputs and outputs”; and [0050]; and [0053]).

Regarding claim 17, the rejection of claims 15 and 16 are incorporated and Pankanti further discloses storing the first and second parameter values in a storage component ([0019]; “Further, a storage 106 may be provided for storing activations and learned weights for each feature detector 104.”; and [0032]).

Regarding claim 18, the rejection of claims 15, 16, and 17 are incorporated and Pankanti further discloses providing the input values of the network training data set to an instance of the artificial neural network that is defined by the modified parameter values of the second subnetwork; (([0017]; “training dataset”; and [0053]; “The technical solutions may further include a combined training of the two component networks using the training data to learn a joint alignment and representation model, where the combined network is used for recognizing the object in an unknown image”; and [0048]; “In another example, the first output of the training of the first component neural network may be used as an input for training the second component neural network. In such a case, the two component neural networks may be trained sequentially. However, a third component neural network may be trained in parallel with the first component neural network”)
generating error values by comparing output values from the artificial neural network to labeled values in the network training data set; and ([0034]; “training data, such as labeled images”; and [0044]; “FIG. 6 illustrates an example training of the recognition framework 420 using backpropagation of multiple losses, such as a softmax loss and a contrastive loss . . . Of course, although computing a softmax loss and a contrastive loss are illustrated, other backpropagation errors may be computed in addition for determining the identity 430 of a face in the images input to the recognition framework 420”, which discloses, under a broadest reasonable interpretation of the claim language, generating or computing errors/backpropagation errors by comparing outputs to labeled outputs or training data; and Figure 6)
using the error values to modify the first and second parameter values that define the first and second subnetworks ([0044]; “FIG. 6 illustrates an example training of the recognition framework 420 using backpropagation of multiple losses, such as a softmax loss and a contrastive loss . . . Of course, although computing a softmax loss and a contrastive loss are illustrated, other backpropagation errors may be computed in addition for determining the identity 430 of a face in the images input to the recognition framework 420”, which discloses, under a broadest reasonable interpretation of the claim language, using errors computed through backpropagation algorithms to modify second parameter values/weights; and [0017]; “The component neural networks are trained separately. In an example, an output from a first neural network is used for training a second neural network”, which implies that the weights of the previous net are not updated when the current net is updated because of the separate sequential NN training scheme; and [0048]; “trained sequentially”; and [0036]; “individual training”; and [0020]; discloses the second parameter values/weights).

Regarding claim 20, the rejection of claims 15, 16, and 17 are incorporated and Pankanti further discloses storing the modified parameter values that define the first and second subnetworks in the storage component; and (([0019]; “Further, a storage 106 may be provided for storing activations and learned weights for each feature detector 104.”; and [0032]).
defining parameter values of a different artificial neural network using a subset of the stored parameter values ([0019]; “Further, a storage 106 may be provided for storing activations and learned weights for each feature detector 104.”; and [0048]; “For example, the training splitter 200 may assign a separate training dataset to each component neural network. Accordingly, the component neural networks may be trained in parallel . . . In another example, the first output of the training of the first component neural network may be used as an input for training the second component neural network. In such a case, the two component neural networks may be trained sequentially.”, the output being the first parameter value that defines the first subnetwork; and [0049]; “Further, once all the component networks are trained, the system validates the combination of the component neural networks, as shown at block 730. For example, the validation includes operating the component neural networks sequentially using outputs from one component neural network as an input to a sequentially next component neural network. Additionally, during the validation, the sequence of the component neural networks may use a common dataset”, the different ANN is the combined NN of the component NNs; and [0028]; “The I/O devices 340, 345 may further include devices that communicate both inputs and outputs”; and [0050]; and [0053]).

Regarding claim 21, the rejection of claim 1 is incorporated and Pankanti further discloses wherein the second subnetwork is substantially encompassed by the first subnetwork ([0048-0049]; “In another example, the first output of the training of the first component neural network may be used as an input for training the second component neural network. In such a case, the two component neural networks may be trained sequentially … Additionally, during the validation, the sequence of the component neural networks may use a common dataset. For example, a sequentially first component neural network operates on an input dataset. The input data in the input dataset is transformed using the output of the sequentially first component neural network to obtain a transformed input data. In another example, the system may transform the input data using the output of more than one component neural networks. For example, the system may transform the input data using the output of each of the content-independent component neural networks. The content dependent neural networks may then operate on the transformed input data”, the second subnetwork/component network is substantially encompassed by the first subnetwork/ component network in that they are trained sequentially and can use a common dataset).

Regarding claim 22, the rejection of claims 1 and 21 are incorporated and Pankanti further discloses wherein at least one output from the second subnetwork is provided to the first subnetwork ([0048-0049]; “In another example, the first output of the training of the first component neural network may be used as an input for training the second component neural network. In such a case, the two component neural networks may be trained sequentially”, being trained sequentially includes both a forward pass and a backwards pass, as Kenthapadi discloses backpropagation.  Thus, an output of the second subnetwork is passed to the first subnetwork during backpropagation, the back propagation being disclosed in paragraph [0044] and Figure 6 of Pankanti).

Regarding claim 23, the rejection of claim 1 is incorporated and Pankanti further discloses wherein training the first subnetworks separately and in parallel comprises training each respective one of the first subnetworks based on error values determined by comparing output values of each respective one of the first subnetworks to labeled output values of a training dataset for each respective one of the first subnetworks, such that each respective one of the first subnetworks is trained without reference to any output values of any others of the first subnetworks ([0017]; “The component neural networks are trained separately. In an example, an output from a first neural network is used for training a second neural network. Alternatively, the first neural network and the second neural network may be trained independent of each other, followed by a combined training for the neural network using a common dataset and the trained parameters of each separate component neural network. The disclosed technical solutions, by training each component neural network separately, facilitate using fewer resources than those for training the overarching neural network”, which discloses, under a broadest reasonable interpretation of the claim language, training the first subnetworks (component neural networks) separately and in parallel on known training datasets to determine first parameter values; and [0039]; “a first training system 150 that trains the spatial transformer network 410 separately from a second training system 150 that trains the recognition network 420. The two trainings may use different, distinct training datasets”; and [0043]; “Alternatively or in addition, the second training system 150 uses a separate training dataset (independent of the spatial transformer network 410) for training the recognition network 420”; and [0048]; “For example, the training splitter 200 may assign a separate training dataset to each component neural network. Accordingly, the component neural networks may be trained in parallel . . . In another example, the first output of the training of the first component neural network may be used as an input for training the second component neural network. In such a case, the two component neural networks may be trained sequentially.”, the output being the first parameter value that defines the first subnetwork; and [0042]; “Training the recognition framework 420 is trained to identify a face without knowledge of the alignment transformation 405, rather directly using the aligned image 418”, which discloses that the first subnetworks is trained without reference to any output values of any others of the first subnetworks; and [0044]; discloses the error values based on a comparison to labeled data; and [0034]; discloses labeled training data).

Response to Arguments

	Applicant’s arguments and amendments, filed on 5/4/2022, with respect to the 35 USC § 112(f) interpretation of claims 8-14 have been fully considered and are persuasive.  The 35 USC § 112(f) interpretation of claims 8-14 is withdrawn.

	Applicant’s arguments and amendments, filed on 5/4/2022, with respect to the 35 USC § 112(b) rejection of claims 6, 13, and 19 have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 6, 13, and 19 is withdrawn.

Applicant’s arguments and amendments, filed on 5/4/2022, with respect to the 35 USC § 103 rejection of claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 8, and 15.  Pankanti is now being used to render independent claims 1, 8, and 15 anticipated under 35 USC § 102(a)(1).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT JOHNSTON HOOVER/           Examiner, Art Unit 2127